Exhibit 10.1


A-Mark Precious Metals, Inc.


EMPLOYMENT AGREEMENT
Executed September 7, 2016




This Employment Agreement (this “Agreement”) is between A-MARK PRECIOUS METALS,
INC., a Delaware corporation (the “Company” or “A-Mark”), and THOR C. GJERDRUM,
an individual (“Mr. Gjerdrum”).


WHEREAS, Mr. Gjerdrum has served the Company as Chief Operating Officer and
Executive Vice President under the Amended and Restated Employment Agreement
between Mr. Gjerdrum and the Company dated February 28, 2013, as amended
effective March 14, 2014 (the “Prior Employment Agreement”), which terminated
June 30, 2016.


WHEREAS, the Company seeks to continue to employ Mr. Gjerdrum as its President
and in related capacities after the expiration of the Prior Employment
Agreement.


WHEREAS, Mr. Gjerdrum seeks to accept such employment, subject to the terms of
this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Mr. Gjerdrum hereby agree as follows:


1.    Employment; Term; Effectiveness; Prior Employment Agreement. The Company
hereby employs Mr. Gjerdrum, and Mr. Gjerdrum hereby accepts employment with the
Company, in accordance with and subject to the terms and conditions set forth in
this Agreement. The term of Mr. Gjerdrum’s employment under this Agreement (the
“Term”) will commence July 1, 2016 (the “Effective Date”) and, unless earlier
terminated in accordance with Section 4, will terminate on June 30, 2019. This
Agreement will be deemed to have become effective at the Effective Date.


2.    Duties.


(a)    During the Term, Mr. Gjerdrum will serve as the President of the Company
and in related capacities, reporting to the Chief Executive Officer of the
Company, provided that such service will commence upon the execution of this
Agreement. Mr. Gjerdrum shall have such other offices at the Company or with
Company subsidiaries as shall be assigned from time to time by the Company (with
the concurrence of any affected subsidiary), consistent with the specified
offices and duties of Mr. Gjerdrum under this Section 2(a). Mr. Gjerdrum will
have such duties and responsibilities as are customary for Mr. Gjerdrum’s
positions and any other duties or responsibilities he may reasonably be assigned
by the Company (with the concurrence of any affected subsidiary).


(b)    During the Term, Mr. Gjerdrum shall devote his full business time and
best efforts to the business and affairs of the Company and its subsidiaries.
Mr. Gjerdrum understands and acknowledges that Mr. Gjerdrum’s duties will
require business travel from time to time.




1



--------------------------------------------------------------------------------




(c)    Upon Mr. Gjerdrum’s termination of employment hereunder for any reason,
he agrees to resign from any positions he may then hold with the Company or any
of its subsidiaries, and that he will execute such documents and take such other
action, if any, as may be requested by the Company to give effect to any such
resignation.


(d)    Mr. Gjerdrum’s principal job site will be at 429 Santa Monica Blvd, Santa
Monica, California 90401, or such other job site as may be mutually agreed to by
the parties.


3.    Compensation.


(a)    During the Term, the Company shall pay to Mr. Gjerdrum an annual salary
as follows:
A-Mark Fiscal Year
Annual Salary
2017
$450,000
2018
$475,000
2019
$500,000



Such salary, as in effect at a given time, is the “Base Salary.” Payment of the
Base Salary will be in accordance with the Company's standard payroll practices
and subject to all legally required or customary withholdings.


(b)     Mr. Gjerdrum will be eligible to receive an annual bonus (the
“Performance Bonus”) for each of the Company fiscal years during the Term, with
such annual bonus to have a targeted amount equal to 75% of Base Salary for the
year. The Performance Bonus, if any, will be based on the extent to which
performance goals established by the Company for each of such years have been
met, as more fully set forth on Exhibit A hereto. Each Performance Bonus, if
any, shall be paid within 40 days following the issuance by the Company of
financial statements for the fiscal year in respect of which such bonus is
payable, provided that in no event shall the Performance Bonus be paid later
than January 2 of the year following the end of such fiscal year. Except as
provided in Section 5, Mr. Gjerdrum must be employed by the Company on the last
day of the fiscal year to be eligible for the Performance Bonus. The terms of
any bonus payable for fiscal 2016 or earlier periods were governed by the terms
of the Prior Employment Agreement.


(c)    The Company shall grant non-qualified stock options to Mr. Gjerdrum for
the purchase of 100,000 shares of A-Mark Common Stock under the Company’s 2014
Stock Award and Incentive Plan. The grant date of the stock options will be the
date upon which the parties hereto have executed this Agreement, with a stated
expiration date of ten years after the date of grant. The stock options will be
subject to the following terms and conditions and such additional terms and
conditions as are more fully set forth in the Stock Option Agreement attached
hereto as Exhibit B:




2



--------------------------------------------------------------------------------




Options - Number of Underlying Shares
Exercise Price of Each Option
Stated Vesting Dates *
33,333
$17.25 (but not less than 100% of the grant-date fair market value per share)
33.33% vest on each of June 30, 2017, June 30, 2018, and June 30, 2019


66,667
$20.00
33.33% vest on each of June 30, 2017, June 30, 2018, and June 30, 2019





*
Subject to accelerated vesting as set forth in the Stock Option Agreement upon
the occurrence of certain specified events.



(d)     Upon submission by Mr. Gjerdrum of vouchers in accordance with the
Company's standard procedures, the Company shall reasonably promptly reimburse
Mr. Gjerdrum for all reasonable and necessary travel, business entertainment and
other business expenses incurred by Mr. Gjerdrum in connection with the
performance of his duties under this Agreement.


(e)    During the Term:


(i)
Mr. Gjerdrum is entitled to participate in any and all medical insurance, group
health, disability insurance and other benefit plans that are made generally
available by the Company to employees of the Company (either directly or through
a wholly-owned subsidiary), provided that the medical, group health and
disability insurance benefits provided by the Company to Mr. Gjerdrum shall be
substantially as favorable to Mr. Gjerdrum as those generally provided by the
Company to its senior executives.



(ii)
Mr. Gjerdrum is entitled to receive four weeks paid vacation a year and paid
holidays made available pursuant to the Company's policy to all senior
executives of the Company. The Company may, in its sole discretion, at any time
amend or terminate any such benefit plans or programs, upon written notice to
Mr. Gjerdrum.



(iii)
During the Term, Mr. Gjerdrum will be entitled to continue to participate in the
Company’s insurance programs made generally available to senior executives.



(f)    Upon submission of vouchers in accordance with the Company's standard
procedures, the Company shall reasonably promptly directly pay or reimburse Mr.
Gjerdrum for his reasonable motor vehicle costs and related expenses, such as
insurance, repairs, maintenance, and gas, up to $750.00 per month, during the
Term.


(g)    The Company shall indemnify Mr. Gjerdrum, to the fullest extent permitted
by the Company's by-laws and applicable law, for any and all liabilities to
which he may be subject as a result of, in connection with or arising out of his
employment by the Company (including service as a director) hereunder, as well
as the costs and expenses (including reasonable attorneys' fees) of any legal
action brought or threatened to be brought against him or the Company or any


3



--------------------------------------------------------------------------------




of its affiliates as a result of, in connection with or arising out of such
employment. Mr. Gjerdrum shall be entitled to the full protection of any
insurance policies that the Company may elect to maintain generally for the
benefit of its directors and officers. The Company shall advance funds to Mr.
Gjerdrum in payment of his legal fees to the fullest extent permitted by law. In
the event of any inconsistency or ambiguity between this provision and the
Company's by-laws, the by-laws shall prevail; provided, however, that the scope
of indemnification provided under the by-laws shall in no event be reduced from
the scope as in effect at the Effective Date.


(h)    Compensation paid or payable under this Agreement, including any
Performance Bonus paid or payable under Section 3(b), shall be subject to
recoupment by the Company in accordance with the terms of any policy relating to
recoupment (or clawback) approved by the Board of Directors and in effect at the
time of payment of such compensation.


4.     Termination. Mr. Gjerdrum’s employment hereunder may be terminated prior
to the expiration of the Term under the circumstances set forth in this Section
4. Upon any termination of Mr. Gjerdrum’s employment, the Term shall immediately
end, although this Agreement shall remain in effect and shall govern the rights
and obligations of the parties hereto.
 
(a)     Mr. Gjerdrum’s employment hereunder will terminate upon Mr. Gjerdrum’s
death.


(b)    Except as otherwise required by law, the Company may terminate Mr.
Gjerdrum’s employment hereunder at any time after Mr. Gjerdrum becomes Totally
Disabled. For purposes of this Agreement, Mr. Gjerdrum will be “Totally
Disabled” as of the earlier of (l) the date Mr. Gjerdrum becomes entitled to
receive disability benefits under the Company's long-term disability plan and
(2) Mr. Gjerdrum’s inability to perform the duties and responsibilities
contemplated under this Agreement for a period of more than 180 consecutive days
due to physical or mental incapacity or impairment.


(c)    The Company may terminate Mr. Gjerdrum’s employment hereunder for Cause
at any time after providing written notice to Mr. Gjerdrum. For purposes of this
Agreement, the term “Cause” shall mean any of the following:
    
(1)
Mr. Gjerdrum’s neglect or failure or refusal to perform his duties under this
Agreement (other than as a result of total or partial incapacity or disability
due to physical or mental illness);



(2)
any intentional act by or omission of Mr. Gjerdrum that materially injures the
reputation or business of the Company or any of its affiliates, or his own
reputation;



(3)
Mr. Gjerdrum’s conviction (including conviction on a nolo contendere plea) of a
felony or any crime involving, in the good faith judgment of the Company, fraud,
dishonesty or moral turpitude;



(4)
the breach of an obligation set forth in Section 6;

    
(5)
any other material breach of this Agreement; or

    


4



--------------------------------------------------------------------------------




(6)
any material violation of the Company's Code of Ethics, as may be amended from
time to time (the “Code of Ethics”).



In the cases of “neglect or failure” to perform his duties under this Agreement,
as set forth in 4(c)(1) above, a material breach as set forth in 4(c)(5) above,
or a material violation of the Code of Ethics as set forth in 4(c)(6) above, a
termination by the Company with Cause shall become effective 30 days following
delivery of a written notice by the Company to Mr. Gjerdrum that the Company is
terminating his employment with Cause, which specifies in reasonable detail the
basis therefor, except the termination will not become effective if within that
30-day period Mr. Gjerdrum has cured the circumstances giving rise to Cause and,
in the 12 months preceding the delivery of such written notice, the Company had
not delivered a previous notice of the existence of Cause for “neglect or
failure” to perform duties under this Agreement.


(d)    The Company may terminate Mr. Gjerdrum’s employment hereunder for any
reason, upon 30 days' prior written notice.


(e)    Mr. Gjerdrum may terminate his employment hereunder for Good Reason at
any time after providing written notice to the Company (subject to the timing
requirements relating to such notice as provided in this Section 4(e)). Mr.
Gjerdrum also may terminate his employment hereunder without Good Reason, upon
90 days written notice to the Company. For the purposes of this Agreement, “Good
Reason” means any of the following occurring during the Term (unless consented
to by Mr. Gjerdrum in writing):


(1)
The Company decreases or fails to pay Mr. Gjerdrum’s Base Salary or Performance
Bonus or the benefits provided in Section 3, other than an immaterial failure to
pay that is corrected within the applicable cure period;



(2)
Mr. Gjerdrum no longer holds the office as President of the Company (and holds
no other senior executive position to which, during the Term, he had previously
consented to hold) or his functions and/or duties under Section 2(a) are
materially diminished; and

    
(3)
Mr. Gjerdrum’s job site is relocated to a location that is more than one hundred
(100) miles from the current location, unless the parties mutually agree to
relocate more than such distance from the then current location.



A termination by Mr. Gjerdrum with Good Reason shall be effective only if,
within 30 days following delivery of a written notice by Mr. Gjerdrum to the
Company that Mr. Gjerdrum is terminating his employment with Good Reason, which
specifies in reasonable detail the basis therefor, the Company has failed to
cure the circumstances giving rise to Good Reason. In addition, a termination by
Mr. Gjerdrum shall be effective only if the Company receives notice of such
termination not later than 90 days after the event constituting Good Reason
occurs.


(5)    Compensation Following Termination Prior to the End of the Term. In the
event that Mr. Gjerdrum’s employment hereunder is terminated prior to the
expiration of the Term, Mr. Gjerdrum will be entitled only to the following
compensation and benefits under this Agreement upon and following such
termination (together with such other provisions that may be set forth in the
Stock Option Agreement), in lieu of any further compensation under Section 3:




5



--------------------------------------------------------------------------------




(a)    In the event that Mr. Gjerdrum’s employment hereunder is terminated prior
to the expiration of the Term by reason of Mr. Gjerdrum’s death or Total
Disability, pursuant to Section 4(a) or 4(b), the Company shall pay the
following amounts to Mr. Gjerdrum (or Mr. Gjerdrum’s estate, as the case may
be), to be paid as soon as practicable following the date of such termination,
but in no event prior to the time such payment would not be subject to tax under
Code Section 409A:


(1)
any accrued but unpaid Base Salary for services rendered before the date of
termination;



(2)
the Performance Bonus, if any, not yet paid for any fiscal year ending prior to
the date of termination of Mr. Gjerdrum’s employment, payable as and when such
Performance Bonus would have been paid had Mr. Gjerdrum’s employment continued;



(3)
any incurred but unreimbursed expenses required to be reimbursed pursuant to
Section 3(d) or 3(f);



(4)
any vacation accrued and unused to the date of termination; and



(5)
payment of a pro rata (based on the number of days during the year of
termination that Mr. Gjerdrum was employed) portion of the Performance Bonus, if
any, for the fiscal year in which Mr. Gjerdrum’s employment terminated, payable
as and when such bonus would have been paid had Mr. Gjerdrum’s employment
continued based on actual performance achieved for the fiscal year.



(b)    In the event that Mr. Gjerdrum’s employment hereunder is terminated prior
to the expiration of the Term by the Company for Cause pursuant to Section 4(c)
or by Mr. Gjerdrum without Good Reason pursuant to Section 4(e), the Company
shall pay the following amounts to Mr. Gjerdrum, to be paid as soon as
practicable following the date of such termination, but in no event prior to the
time such payment would not be subject to tax under Section 409A of the Code;


(1)
any accrued but unpaid Base Salary for services rendered before the date of
termination;

    
(2)
the Performance Bonus, if any, not yet paid for any fiscal year ending prior to
the date of termination of Mr. Gjerdrum’s employment, payable as and when such
Performance Bonus would have been paid had Mr. Gjerdrum’s employment continued;

    
(3)
any incurred but unreimbursed expenses required to be reimbursed pursuant to
Section 3(d) or 3(f); and

    
(4)
any vacation accrued and unused to the date of termination.



(c)    In the event that Mr. Gjerdrum’s employment hereunder is terminated prior
to the expiration of the Term by the Company without Cause pursuant to Section
4(d), or by Mr. Gjerdrum with Good Reason pursuant to Section 4(e), the Company
shall pay the following amounts to Mr. Gjerdrum, to be paid as soon as
practicable following the date of such termination


6



--------------------------------------------------------------------------------




(unless otherwise indicated below), but in no event prior to the time such
payment would not be subject to tax under Section 409A of the Code:


(1)
any accrued but unpaid Base Salary for services rendered before the date of
termination;

    
(2)
the Performance Bonus, if any, not yet paid for any fiscal year ending prior to
the date of termination of Mr. Gjerdrum’s employment, payable as and when such
Performance Bonus would have been paid had Mr. Gjerdrum’s employment continued;

    
(3)
any incurred but unreimbursed expenses required to be reimbursed pursuant to
Section 3(d) or 3(f);

    
(4)
any vacation accrued and unused to the date of termination;

    
(5)
payment of a pro rata (based on the number of days during the year of
termination that Mr. Gjerdrum was employed) portion of the Performance Bonus, if
any, for the fiscal year in which Mr. Gjerdrum’s employment terminated, payable
as and when such bonus would have been paid had Mr. Gjerdrum’s employment
continued based on actual performance achieved for the fiscal year; and

    
(6)
continued payments of Base Salary until the one-year anniversary of the date of
termination of Mr. Gjerdrum’s employment, payable in installments in accordance
with the Company’s standard payroll practices, subject to Section 5(f).



(d)    The benefits to which Mr. Gjerdrum may be entitled upon termination
pursuant to the plans, policies and arrangements referred to in Section 3(e)
will be determined and paid in accordance with the terms of those plans,
policies and arrangements.


(e)    Except as may be provided under this Agreement, under the terms of any
incentive compensation, employee benefit, or fringe benefit plan applicable to
Mr. Gjerdrum at the time of termination of Mr. Gjerdrum’s employment prior to
the end of the Term, Mr. Gjerdrum will not be entitled to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to any future period after the termination of his employment.


(f)    This Agreement is subject to the Company's “Special Rules for Compliance
with Code Section 409A Applicable to Employment Agreements,” as from time to
time amended or supplemented.


(g)    Effect of Code Sections 4999 and 280G on Payments.
    
(1) In the event that Mr. Gjerdrum becomes entitled to any benefits or payments
in the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) under this Agreement or any other plan, arrangement, or agreement with the
Company or a subsidiary (the “Payments”), and such Payments will be subject to
the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any similar
tax that may hereafter be imposed) in connection with a change in control, then,
subject to


7



--------------------------------------------------------------------------------




reasonable notification to Mr. Gjerdrum and, if he so requests, discussions with
his advisors, the Payments under this Agreement shall be reduced (but not below
zero) to the Reduced Amount (as defined below), if so reducing the Payments
under this Agreement will provide Mr. Gjerdrum with a greater net after-tax
amount than would be the case if no such reduction were made. The “Reduced
Amount” shall be an amount expressed in present value that maximizes the
aggregate present value of the Payments without causing any Payment to be
subject to the Excise Tax, determined in accordance with Section 280G(d)(4) of
the Code. Only amounts payable under this Agreement shall be reduced pursuant to
this Section 5(g). Payments payable in cash and having the lowest denominated
value relative to the valuation of such Payments as “parachute payments” shall
be reduced first.


(2)
In determining the potential impact of the Excise Tax, the Company may rely on
any advice it deems appropriate including, but not limited to, the advice of its
independent accounting firm, legal advisors and compensation consultants. For
purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amount of such Excise Tax, the Company may take into account
any relevant guidance under the Code and the regulations promulgated thereunder,
including, but not limited to, the following:



(A)
The amount of the Payments which shall be treated as subject to the Excise Tax
shall be equal to the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code, as determined by the Company's independent
accounting firm or other advisor;



(B)
The value of any non-cash benefits or any deferred or accumulated payment or
benefit shall be determined by the Company's independent accounting firm or
other advisors in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code; and



(C)
The value of any non-competition covenants contained in this Agreement or other
agreement between Mr. Gjerdrum and the Company or an affiliate shall be taken
into account to reduce “parachute payments” to the maximum extent allowable
under Section 280G of the Code.



For purposes of the determinations under this Section 5(g), Mr. Gjerdrum shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the applicable payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of Mr. Gjerdrum's residence, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes (unless it is impracticable for Mr. Gjerdrum to itemize
his deductions).


6.    Exclusive Employment; Nonsolicitation; Nondisclosure of Proprietary
Information; Surrender of Records; Inventions and Patents; Code of Ethics; Other
Commitments.


(a)    No Conflict; No Other Employment. During the period of Mr. Gjerdrum’s
employment with the Company, Mr. Gjerdrum shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of Mr.
Gjerdrum’s duties hereunder nor shall


8



--------------------------------------------------------------------------------




Mr. Gjerdrum engage in any other business activity, whether or not such business
activity is pursued for gain or profit and including service as a director of
any other company, except as approved in advance in writing by the Company
(which approval shall not be unreasonably withheld); provided, however, that Mr.
Gjerdrum shall be entitled to manage his personal investments and otherwise
attend to personal affairs, including charitable, social and political
activities, in a manner that does not unreasonably interfere with his
responsibilities hereunder, or (ii) engage in any other employment, whether as
an employee or consultant or in any other capacity, and whether or not
compensated therefor.


(b)    Non-solicitation. In consideration of the payment by the Company to Mr.
Gjerdrum of amounts that may hereafter be paid to Mr. Gjerdrum pursuant to this
Agreement (including, without limitation, pursuant to Sections 3 and 5 hereof)
and other obligations undertaken by the Company hereunder, Mr. Gjerdrum agrees
that during his employment with the Company and for a period of one year
following the date of termination of his employment, without the written consent
of the Company Mr. Gjerdrum shall not, directly or indirectly, (i) solicit,
encourage or recruit, or attempt to solicit, encourage or recruit any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to terminate his, her, or its relationship with the Company or such
affiliate; or (ii) solicit, encourage or recruit, or attempt to solicit,
encourage or recruit, any of the employees, agents, consultants or
representatives of the Company or any of its affiliates to become employees,
agents, representatives or consultants of any other person or entity.


(c)    Proprietary Information. Mr. Gjerdrum acknowledges that during the course
of his employment with the Company he will necessarily have access to and make
use of proprietary information and confidential records of the Company and its
affiliates. Mr. Gjerdrum covenants that he shall not during his employment by
the Company or its affiliates or at any time thereafter, directly or indirectly,
use for his own purpose or for the benefit of any person or entity other than
the Company, nor otherwise disclose, any proprietary information to any
individual or entity, unless such disclosure has been authorized in writing by
the Company or is otherwise required by law. Mr. Gjerdrum acknowledges and
understands that the term “proprietary information” includes, but is not limited
to: (a) the software products, programs, applications, and processes utilized by
the Company or any of its affiliates; (b) the name and/or address of any
customer or vendor of the Company or any of its affiliates or any information
concerning the transactions or relations of any customer or vendor of the
Company or any of its affiliates with the Company or such affiliate or any of
its or their partners, principals, directors, officers or agents; (c) any
information concerning any product, technology, or procedure employed by the
Company or any of its affiliates but not generally known to its or their
customers, vendors or competitors, or under development by or being tested by
the Company or any of its affiliates but not at the time offered generally to
customers or vendors; (d) any information relating to the computer software,
computer systems, pricing or marketing methods, sales margins, cost of goods,
cost of material, capital structure, operating results, borrowing arrangements
or business plans of the Company or any of its affiliates; (e) any information
which is generally regarded as confidential or proprietary in any line of
business engaged in by the Company or any of its affiliates; (f) any business
plans, budgets, advertising or marketing plans; (g) any information contained in
any of the written or oral policies and procedures or manuals of the Company or
any of its affiliates; (h) any information belonging to customers or vendors of
the Company or any of its affiliates or any other person or entity which the
Company or any of its affiliates has agreed to hold in confidence; (i) any
inventions, innovations or improvements covered by this Agreement; and G) all
written, graphic and other material relating to any of the foregoing. Mr.
Gjerdrum acknowledges and


9



--------------------------------------------------------------------------------




understands that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information generally available to and known by the public or
information that is or becomes available to Mr. Gjerdrum on a non­confidential
basis from a source other than the Company, any of its affiliates, or the
directors, officers, employees, partners, principals or agents of the Company or
any of its affiliates (other than as a result of a breach of any obligation of
confidentiality).


(d)    Confidentiality and Surrender of Records. Mr. Gjerdrum shall not during
his employment by the Company or its affiliates or at any time thereafter
(irrespective of the circumstances under which Mr. Gjerdrum’s employment by the
Company terminates), except as required by law, directly or indirectly publish,
make known or in any fashion disclose any confidential records to, or permit any
inspection or copying of confidential records by, any individual or entity other
than in the course of such individual's or entity's employment or retention by
the Company. Upon termination of employment for any reason or upon request by
the Company, Mr. Gjerdrum shall deliver promptly to the Company (without
retaining any copies) all property and records of the Company or any of its
affiliates, including, without limitation, all confidential records. For
purposes hereof, “confidential records” means all correspondence, reports,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, or electronic or other media or equipment of any kind
which may be in Mr. Gjerdrum’s possession or under his control or accessible to
him which contain any proprietary information. All property and records of the
Company and any of its affiliates (including, without limitation, all
confidential records) shall be and remain the sole property of the Company or
such affiliate during Mr. Gjerdrum's employment by the Company and its
affiliates and thereafter.


(e)    Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by Mr. Gjerdrum, either alone or jointly with others, in the
course of his employment by the Company, belong to the Company. Mr. Gjerdrum
will promptly disclose in writing such inventions, innovations or improvements
to the Company and perform all actions reasonably requested by the Company to
establish and confirm such ownership by the Company, including, but not limited
to, cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.


(f)    Enforcement. Mr. Gjerdrum acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 6 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Mr. Gjerdrum acknowledges that the Company
may seek an injunction or other equitable relief by a court of competent
jurisdiction restraining any violation or threatened violation of any
undertaking contained in this Section 6, and consents to the entry thereof. Mr.
Gjerdrum waives posting by the Company or its affiliates of any bond otherwise
necessary to secure such injunction or other equitable relief. Rights and
remedies provided for in this Section 6 are cumulative and shall be in addition
to rights and remedies otherwise available to the parties hereunder or under any
other agreement or applicable law.


(g)    Code of Ethics. Nothing in this Section 6 is intended to limit, modify or
reduce Mr. Gjerdrum’s obligations under the Company's Code of Ethics. Mr.
Gjerdrum’s obligations


10



--------------------------------------------------------------------------------




under this Section 6 are in addition to, and not in lieu of, Mr. Gjerdrum’s
obligations under the Code of Ethics. To the extent there is any inconsistency
between this Section 6 and the Code of Ethics that would permit Mr. Gjerdrum to
take any action or engage in any activity pursuant to this Section 6 that he
would be barred from taking or engaging in under the Code of Ethics, the Code of
Ethics shall control.


(h)    Cooperation With Regard to Litigation. Mr. Gjerdrum agrees to cooperate
with the Company, during the Term and thereafter (including following Mr.
Gjerdrum's termination of employment for any reason), by making himself
reasonably available to testify on behalf of the Company or any subsidiary or
affiliate of the Company, in any action, suit or proceeding, whether civil,
criminal, administrative or investigative, and to assist the Company, or any
subsidiary or affiliate of the Company, in any such action suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as reasonably requested. The Company
agrees to reimburse Mr. Gjerdrum, on an after-tax basis each calendar quarter,
for all expenses actually incurred in connection with his provision of testimony
or assistance in accordance with the provisions of Section 6(h) of this
Agreement (including reasonable attorneys' fees) but not later than the last day
of the calendar year in which the expense was incurred (or, in the case of an
expense incurred in the final quarter of a calendar year, the next following
February 15).


(i)     Non-Disparagement. Mr. Gjerdrum shall not, at any time during his
employment by the Company and its affiliates and thereafter, make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally or otherwise, or take any action which may, directly or indirectly,
disparage the Company or any of its subsidiaries or affiliates or their
respective officers, directors, employees, advisors, businesses or reputations.
Notwithstanding the foregoing, nothing in this Agreement shall preclude Mr.
Gjerdrum from making truthful statements that are required by applicable law,
regulation or legal process.


(j)    Release of Employment Claims. Mr. Gjerdrum agrees, as a condition to
receipt of any termination payments and benefits provided for in Section 5 of
this Agreement (other than compensation accrued and payable at the date of
termination without regard to termination) that he will execute a general
release agreement, in substantially the form set forth in Exhibit B to this
Agreement, releasing any and all claims arising out of Mr. Gjerdrum's employment
other than enforcement of this Agreement and other than with respect to vested
rights or rights provided for under any equity plan, any compensation plan or
any benefit plan or arrangement of the Company or rights to indemnification
under any agreement, law, Company organizational document or policy or
otherwise. The Company will provide Mr. Gjerdrum with a copy of such release
simultaneously with delivery of the notice of termination, but not later than 21
days before (45 days before if Mr. Gjerdrum's termination is part of an exit
incentive or other employment termination program offered to a group or class of
employees) Mr. Gjerdrum's termination of employment. Mr. Gjerdrum shall deliver
the executed release to the Company eight days before the date applicable under
Section 5 of this Agreement for the payment of the termination payments and
benefits payable under Section 5 of this Agreement.


7.    Notices. Every notice or other communication required or contemplated by
this Agreement must be in writing and sent by one of the following methods: (1)
personal delivery, in which case delivery is deemed to occur the day of
delivery; (2) certified or registered mail, postage prepaid, return receipt
requested, in which case delivery is deemed to occur the day it is


11



--------------------------------------------------------------------------------




officially recorded by the U.S. Postal Service as delivered to the intended
recipient; or (3) next­ day delivery to a U.S. address by recognized overnight
delivery service such as Federal Express, in which case delivery is deemed to
occur one business day after being sent. In each case, a notice or other
communication sent to a party must be directed to the address for that party set
forth below, or to another address designated by that party by written notice:


If to the Company, to:


A-Mark Precious Metals, Inc.
429 Santa Monica Blvd, Suite 230
Santa Monica, CA 90401
Attention: General Counsel


If to Mr. Gjerdrum, to:


Mr. Thor C. Gjerdrum
429 Santa Monica Blvd, Suite 230
Santa Monica, CA 90401


8.    Assignability; Binding Effect. This Agreement is a personal contract
calling for the provision of unique services by Mr. Gjerdrum, and Mr. Gjerdrum’s
rights and obligations hereunder may not be sold, transferred, assigned, pledged
or hypothecated. The rights and obligations of the Company under this Agreement
bind and run in favor of the successors and assigns of the Company.


9.    Complete Understanding. This Agreement (including Exhibits) constitutes
the complete understanding between the parties with respect to the employment of
Mr. Gjerdrum by the Company and supersedes all prior agreements and
understandings (subject to Section 1 above), both written and oral, between the
parties with respect to the subject matter of this Agreement.


10.    Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company and Mr. Gjerdrum. No
waiver by any party of any breach under this Agreement will be deemed to extend
to any prior or subsequent breach or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence. Waiver by either party of any
breach by the other party will not operate as a waiver of any other breach,
whether similar to or different from the breach waived. No delay on the part of
the Company or Mr. Gjerdrum in the exercise of any of their respective rights or
remedies will operate as a waiver of that right.


11.    Severability. If any provision of this Agreement or its application to
any person or circumstances is determined by any court of competent jurisdiction
to be unenforceable to any extent, that unenforceable provision will be deemed
eliminated to the extent necessary to permit the remaining provisions to be
enforced, and the remainder of this Agreement, or the application of the
unenforceable provision to other persons or circumstances, will not be affected
thereby. If any provision of this Agreement, or any part thereof, is held to be
unenforceable because of the scope or duration of or the area covered by that
provision, the court making that determination shall reduce the scope, duration
of or area covered by that provision or otherwise amend the


12



--------------------------------------------------------------------------------




provision to the minimum extent necessary to make that provision enforceable to
the fullest extent permitted by law.
    
12.    Survivability. The provisions of this Agreement that by their terms call
for performance subsequent to termination of Mr. Gjerdrum’s employment
hereunder, or subsequent to the termination of this Agreement, will survive such
termination. Without limiting the generality of the foregoing, the provisions of
Sections 3(g), 5 and 6 shall survive any termination of this Agreement in
accordance with their terms.


13.    Governing Law. This Agreement is governed by the laws of the State of
California, without giving effect to principles of conflict of laws.


14.    Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must be brought against any of the parties in the courts of the State of
California, Los Angeles County, or, if it has or can acquire jurisdiction, in
the United States District Court for the Southern District of California, and
each of the parties consents to the jurisdiction of those courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any such action or proceeding may be
served by sending or delivering a copy of the process to the party to be served
at the address and in the manner provided for the giving of notices in Section
13. Nothing in this Section 14, however, affects the right of any party to serve
legal process in any other manner permitted by law. Each party hereto waives
trial by jury.


15.    Mitigation. In no event shall Mr. Gjerdrum be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to him under any of the provisions of this Agreement, and such amounts shall not
be reduced whether or not Mr. Gjerdrum obtains other employment.


The undersigned hereby execute this Agreement on the date stated in the
introductory clause.


 
 
 
A-MARK PRECIOUS METALS, INC.
 


By:
/s/ Gregory N. Roberts
Name:
Gregory N. Roberts
Title:
Chief Executive Officer

    
 Thor C. Gjerdrum


Thor C. Gjerdrum



                                              




13



--------------------------------------------------------------------------------


Exhibit 10.1


Exhibit A


A-Mark Precious Metals,, Inc.
Performance Bonus for President


This Exhibit to the Employment Agreement, executed September 7, 2016 (the
“Employment Agreement”), between A-Mark Precious Metals, Inc. (the “Company”)
and Thor C. Gjerdrum, sets forth the terms of the opportunity of Mr. Gjerdrum to
earn the “Performance Bonus” authorized in Section 3(b) of the Employment
Agreement. This Performance Bonus remains subject to the terms of Section 3(b)
and other applicable terms of the Employment Agreement. Capitalized terms herein
have the meanings as defined in the Employment Agreement.


In each of fiscal years during the Term, Mr. Gjerdrum will have the opportunity
to earn a Performance Bonus. The Performance Bonus will be an annual incentive
award granted under the Company’s 2014 Stock Award and Incentive Plan, subject
to the following terms:


General. The Performance Bonus will be earned based on the level of the
Company’s pre-tax profits (the “Profits Goal”) and based on achievement of two
other specified goals (each an “Other Goal”). The target payout level for the
Performance Bonus will be established by the Committee in accordance with
Section 3(b) of the Employment Agreement (the “Target Performance Bonus”). The
portion of the Performance Bonus that may be earned based on the Profits Goal
will be weighted 50% and the portion that may be earned based on the Other Goals
will be weighted 25%.


Profits Goal. The target level of performance of the Profits Goal will be
achievement of the Company’s budgeted level of pre-tax profits for the fiscal
year, as specified in Company budgets for the fiscal year approved by the Board
and also approved as the Profits Goal by the Compensation Committee not later
than the 90th day of the fiscal year.


Achievement of the target level of performance -- 100% of the Profits Goal
target -- will result in the earning of not less than 50% of the Target
Performance Bonus, with any payout level in excess of 50%, up to 62.5%,
determined in the discretion of the Committee. Achievement of threshold level
performance -- 80% of the Profits Goal target -- will result in earning of 25%
of the Target Performance Bonus. In the event the Profits Goal performance level
is between the threshold (80%) and target (100%) level of the Profits Goal, the
payout level will be determined by means of straight-line interpolation based on
the payout levels of 25% and 50% of the Target Performance Bonus. In the event
that performance is less than the threshold (80%) level of the Profits Goal, if
the “gate-keeper” goal has been achieved (as set forth below), the Committee
will retain discretion to determine the level of payout, if any, of the
Performance Bonus relating to the Profits Goal, subject to the applicable limits
as set forth below.


Other Goals. The Other Goals will be two or more quantitative and/or qualitative
goals established by the Committee not later than the 90th day of the fiscal
year, with the Other Goals providing an award opportunity with an aggregate
target payout level of 50% of the Target Performance Bonus. The Committee will
specify the payout level that corresponds to the specified level of achievement
of each Other Goal, subject to the requirement that the aggregate target payout
level equal 50% of the Target Performance Bonus). Other Goals will





--------------------------------------------------------------------------------




be specified actions or results relating to the Company as a whole, specific
business lines of the Company, Mr. Gjerdrum individually, or other designated
items that the Committee regards as having potential to significantly advance
the business success of the Company (for example, expanding business lines or
product offerings, improving management processes, identifying and implementing
acquisitions or joint ventures, etc.). The Committee may specify payout levels
below the target level corresponding to achievement at or above specified
threshold levels of performance with respect to an Other Goal, and may specify
payout levels above the target level corresponding to above-target performance
with respect to an Other Goal, either as a term specified when the Other Goals
are established or otherwise in its discretion, provided that above-target
payouts in the aggregate will not exceed75% of the Target Performance Bonus. In
the event that performance is less than a designated threshold level or target
level of one or more Other Goals, if the “gate-keeper” goal has been achieved
(as set forth below), the Committee will retain discretion to determine the
level of payout, if any, of the Target Performance Bonus, subject to the
applicable limits as set forth below.


Code Section 162(m) Qualification; Committee Discretion. In addition to the
performance goals described above, in order to ensure that the Performance Bonus
earned for a given fiscal year meets the requirements of Treasury Regulation
Section 1.162-27(e), a “gate-keeper” performance goal must be achieved. This
gatekeeper goal requires that, for the fiscal year, A-Mark’s pre-tax profit must
be positive. In such case, the Committee will have authority to pay out up to
150% of the Target Performance Bonus for the fiscal year (i.e., both the Profits
Goal portion and the Other Goals portion of the Performance Bonus), with any
decision of the Committee to pay out a lesser amount constituting negative
discretion for purposes of Code Section 162(m). For clarity, payment of the
Performance Bonus corresponding to the pre-set payout levels for the Profits
Goal and the Other Goals, if less than the maximum performance level is
attained, would constitute an exercise of negative discretion for purposes of
Code Section 162(m).


Pre-tax profits. “Pre-tax profits” means the Company's net income determined
under Generally Accepted Accounting Principles (or GAAP), for the given fiscal
year, adjusted as follows:
    
•
The positive or negative effects of income taxes (in accordance with GAAP) shall
be eliminated from net income in determining pre-tax profits.



•
Unless otherwise determined by the Committee, no other adjustment shall be made
to pre-tax profits. Thus, for clarity, other extraordinary expenses and bonus
compensation accruals shall remain included in net income and minority interests
shall remain excluded from net income in determining pre-tax profits.



However, in setting the target level and related terms of the Profits Goal,
within the first 90 days of a given fiscal year, the Committee may specify other
or different adjustment provisions. Pre-tax profits and adjustments shall be
determined by the Committee in good faith. The Committee shall certify in
writing (to the extent required to meet the applicable requirements of Code
Section 162(m)) the level of pre-tax profits achieved and all other matters
relating to the Profits Goal and the Other Goal and the corresponding amount of
Performance Bonus earned.






15



--------------------------------------------------------------------------------





Exhibit B


A-Mark Precious Metals, Inc.


Stock Option Agreement


This Stock Option Agreement (the “Agreement”) which includes the attached “Terms
and Conditions of Option Grant” confirms the grant, effective September 7, 2016,
by A-Mark Precious Metals, Inc., a Delaware corporation (“A-Mark"), to Thor C.
Gjerdrum ("Grantee"), of two non-qualified stock options (the "Options") to
purchase shares of A-Mark Common Stock, par value $0.01 per share (the
"Shares"), as set forth below. The Options are granted under Section 6(b) of the
A-Mark 2014 Stock Award and Incentive Plan and under Section 3(c) of the
Employment Agreement between Grantee and A-Mark, executed September 7, 2016 (the
“Employment Agreement”), in consideration of Grantee’s entry into such
Employment Agreement and his continuing service to A-Mark in executive
capacities.


The principal terms of the Options granted hereby are as follows (subject to
adjustment in accordance with the Plan and this Agreement):


Shares purchasable:    100,000 A-Mark Shares
    
Exercise Price and Stated Vesting Dates:        




Options - Number of Underlying Shares


Exercise Price Per-Share of Each Option
Stated Vesting and Exercisability Dates *
33,333
[$17.25]
33.33% on each of June 30, 2017, June 30, 2018 and June 30, 2019


66,667
$20.00
33.33% on each of June 30, 2017, June 30, 2018 and June 30, 2019





The Options will become vested and exercisable, in whole or in part, on an
accelerated basis upon the occurrence of certain events relating to Termination
of Employment, in accordance with Section 4 hereof, and will become fully vested
and exercisable upon a Change in Control, as defined in Section 8 of the Plan.


Expiration Date: The Options will expire at 11:59 PM on September 6, 2026 (the
“Stated Expiration Date”); provided, however, that the Options are subject to
termination prior to the Stated Expiration Date upon a Termination of
Employment, in accordance with Section 4 hereof. The occurrence of a Change in
Control of A-Mark does not by itself affect the expiration or termination of the
Options. If, at the date on which the Options or any portion thereof are to
expire or terminate, the Fair Market Value of a Share exceeds the Exercise Price
and if the Options or portion thereof that will expire or terminate are
otherwise vested and exercisable, the Options will be automatically exercised by
the withholding of Option Shares to pay the exercise price and applicable
withholding taxes.




16



--------------------------------------------------------------------------------





The Options are subject to the terms and conditions of the Plan and this
Agreement, including the Terms and Conditions of Option Grant attached hereto
and deemed a part hereof. The number and kind of Shares purchasable, the
Exercise Prices, and other terms and conditions are subject to adjustment in
accordance with Section 10(c) of the Plan. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan.


Grantee acknowledges and agrees that (i) the Option is nontransferable as set
forth in Section 5 hereof and Section 10(b) of the Plan, (ii) the Option is
subject to early termination in the event of Grantee's Termination of Employment
in certain circumstances, as specified in Section 4 hereof, and (iii) the sale
of Shares under this Option and resales of the Shares will be subject to
compliance with applicable Federal and state securities laws, and with A-Mark’s
policies governing trading in Shares by employees.


IN WITNESS WHEREOF, A-Mark has caused this Agreement to be executed by its
officer thereunto duly authorized.




A-MARK PRECIOUS METALS, INC.




By:________________________
Carol Meltzer
Executive Vice President and General Counsel






17



--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF OPTION GRANT


The following Terms and Conditions apply to the Options granted to Grantee by
A-Mark Precious Metals, Inc. ("A-Mark"), as specified in the Stock Option
Agreement (of which these Terms and Conditions form a part). Certain specific
terms and conditions of the Options, including the number of A-Mark Shares
purchasable, vesting terms and conditions, Expiration Date and Exercise Prices,
are set forth on the cover page hereto, which is an integral part of this
Agreement.
    
1.    General. The Options are granted to Grantee under the A-Mark 2014 Stock
Award and Incentive Plan (the “Plan”), which has previously been delivered to
Grantee and/or is available upon request to the General Counsel of A-Mark. All
of the applicable terms, conditions and other provisions of the Plan are
incorporated by reference herein. Capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the Plan. If there is any
conflict between the provisions of this document and mandatory provisions of the
Plan, the provisions of the Plan govern. By accepting the grant of the Options,
Grantee agrees to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), the rules and regulations under the Plan
adopted from time to time, and the decisions and determinations of the
Compensation Committee of the Board of Directors (the "Committee") made from
time to time. The Options are non-qualified stock options (not incentive stock
options as defined under Section 422 of the Internal Revenue Code of 1986, as
amended).
 
2.    Right to Exercise Options. Subject to all applicable laws, rules,
regulations and the terms of the Plan and this Agreement, Grantee may exercise
the Options at such time or times and to the extent the Options have become
vested and exercisable, as specified on the cover page hereto, and prior to or
on the applicable Stated Expiration Date of the Options (but not after any
termination, forfeiture or expiration of the Option prior to the Stated
Expiration Date).
 
3.    Method of Exercise. To exercise the Options or any part thereof, Grantee
must (a) give written notice to the Chief Financial Officer or General Counsel
of A-Mark, which notice shall specifically refer to this Agreement, identify the
Option, state the number of A-Mark Shares as to which the Option is being
exercised and the Exercise Price relating to the Option or portion thereof being
exercised, and any instructions relating to issuance of the A-Mark Shares, which
notice shall be signed by Grantee, (b) pay in full to A-Mark the applicable
Exercise Price of the Option for the number of A-Mark Shares being purchased in
cash (including by check), payable in United States dollars, or by tender of
A-Mark Shares owned by Grantee having a then Fair Market Value equal to the
exercise price, or by any other payment method then permitted by A-Mark under
the Plan, and (c), unless this requirement is waived by A-Mark, deliver the
investment representation statement in the form attached as Attachment A (the
“Investment Representation Statement”). Once Grantee gives notice of exercise,
such notice may not be revoked. When Grantee validly exercises an Option, or
part thereof, A-Mark will transfer A-Mark Shares to Grantee in certificated form
or make such a transfer (or make a non-certificated credit) to Grantee's
brokerage account at a designated securities brokerage firm or otherwise deliver
A-Mark Shares to Grantee. Grantee shall not have at any time any rights with
respect to A-Mark Shares covered by this Agreement prior to the valid exercise
as specified herein, and no adjustment shall be made for dividends or other
rights for which the record date is prior to such valid exercise except as
provided in the Plan and this Agreement.




18



--------------------------------------------------------------------------------




4.    Termination Provisions. The following provisions will govern the vesting,
exercisability and expiration of the Option in the event of Grantee's
Termination of Employment at a time that the Option remains outstanding, unless
the Committee determines to provide more favorable terms:


(a)    Death or Disability. In the event of Grantee's Termination of Employment
due to death or Disability (as defined below), a pro-rata portion (determined in
accordance with Section 4(f) below) of each Option (if not previously vested)
will become vested, with the remaining unvested portion of the Option forfeited,
and the vested portion of the Option will be and remain exercisable until the
earlier of two years after such Termination of Employment or the Stated
Expiration Date, at which time the Option will terminate.


(b)    Termination by A-Mark Without Cause or by Employee for Good Reason. In
the event of Grantee's Termination of Employment by A-Mark without Cause or by
Grantee for Good Reason (as those terms are defined below), each Option (if not
previously vested) will become vested in full, and the vested Option will be and
remain exercisable until the earlier of three years after such Termination of
Employment or the Stated Expiration Date, at which time the Option will
terminate.


(c)    Termination by A-Mark for Cause. In the event of Employee's Termination
of Employment by A-Mark for Cause (as defined below), the Options immediately
will terminate.


(d)    Termination by the Employee Voluntarily Without Good Reason. In the event
of Employee's voluntary Termination of Employment without Good Reason, the
Options, to the extent vested at the date of Termination, will remain
exercisable until the earlier of three months after Termination of Employment or
the Stated Expiration Date, at which time the Option will terminate, and with
any remaining unvested portion of the Option forfeited at the date of
Termination.


(e)    Certain Definitions. The following definitions apply for purposes of this
Agreement:


(i)
"Cause" has the meaning as defined in Grantee’s Employment Agreement.



(ii)
"Disability" means becoming Total Disabled as defined in Grantee’s Employment
Agreement.



(iii)
"Good Reason" has the meaning as defined in Grantee’s Employment Agreement.



(iv)
"Termination of Employment” means the earliest time at which Grantee is employed
by neither A-Mark nor a subsidiary of A-Mark and is not serving as a Director of
A-Mark.



(f)    Determination of Pro-Rata Portion. For purposes of Section 4(a), the
pro-rata portion of an Option that is to become vested will be the number of
Option Shares that would become vested if employment continued through the next
scheduled Vesting Date multiplied by a fraction the numerator of which is the
number of days from the latest previous vesting date (or the grant date, if no
part of the Option yet vested) through the date of Termination of Employment and
the denominator of which is 365 (for clarity, pro ration applies to only one
vesting tranche of


19



--------------------------------------------------------------------------------




each Option; any tranche that would have vested after the next scheduled Vesting
Date will be forfeited).


5.    Nontransferability. Grantee may not transfer the Options or any rights
hereunder to any third party other than by will or the laws of descent and
distribution and, during Grantee's lifetime, only Grantee or his or her duly
appointed guardian or legal representative may exercise the Options, except for
transfers to a Beneficiary in the event of death or as otherwise permitted and
subject to the conditions under Section 10(b) of the Plan.    


6.    Grantee Representations and Warranties Upon Exercise and Related Terms;
Filing of Registration Statement. In connection with Grantee’s exercise of the
Option or any portion thereof, as a condition to such exercise, A-Mark may
require Grantee to make any representation or warranty to A-Mark as may be
required under any applicable law or regulation. A-Mark will use its best
efforts to file with the Securities and Exchange Commission and cause to become
effective and remain effective a registration statement on Form S-8 registering
the offer and sale of A-Mark Shares from A-Mark to Grantee under the Option
prior to the time at which in-the-money Options become exercisable (a “Form S-8
Registration Statement”). If such Form S-8 registration statement is effective
at the time of an exercise of the Option, A-Mark will waive the requirement that
Grantee execute and deliver the Investment Representation Statement (Exhibit A
hereto).


7.    Miscellaneous.


(a)    Binding Agreement; Written Amendments. This Agreement shall be binding
upon the parties and any successors, heirs, executors, or administrators of the
parties. This Agreement constitutes the entire agreement between the parties
with respect to the Options, and supersedes any prior agreements or documents
with respect to the Options. No amendment or alteration of this Agreement which
may impose any additional obligation upon A-Mark shall be valid unless expressed
in a written instrument duly executed in the name of A-Mark, and no amendment,
alteration, suspension or termination of this Agreement which materially impairs
the rights of Grantee with respect to the Options shall be valid unless
expressed in a written instrument executed by Grantee.


(b)    No Promise of Employment. The Options and the granting thereof shall not
constitute or be evidence of an agreement or understanding, express or implied,
that Grantee has a right to continue as an officer or employee of A-Mark or any
subsidiary for any period of time, or at any particular rate of compensation.


(c)    Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and applicable federal law.


(d)    Tax Withholding. Grantee must make arrangements satisfactory to A-Mark to
pay or provide for payment of withholding taxes due upon exercise of the
Options.


(e)    Notices. Any notice to be given A-Mark under this Agreement shall be
addressed to A-Mark at its principal executive offices, in care of the General
Counsel, and any notice to Grantee shall be addressed to Grantee at Grantee’s
address as then appearing in the records of A-Mark.


20



--------------------------------------------------------------------------------






(f)    Stockholder Rights. Grantee shall not have any rights with respect to
A-Mark Shares (including voting rights) purchasable upon exercise of any Option
prior to the valid exercise of the Option and payment in full of the Exercise
Price.


    
Attachment A


INVESTMENT REPRESENTATION STATEMENT


GRANTEE:    __________________________
COMPANY:    A-MARK PRECIOUS METALS, INC. (“A-Mark”)
Option Shares:    ________ Shares of A-Mark Common Stock
EXERCISE DATE:    ____________, 20__




The sale of Shares of Common Stock of A-Mark (the “Shares”) to the undersigned
(“Grantee”) has not been qualified or registered under the securities laws of
any state, nor registered under the federal Securities Act of 1933, as amended
(the “Securities Act”), in reliance upon exemptions from the registration
provisions of such laws. In addition, no attempt has been made to qualify the
offering and sale of Shares under any state’s “blue sky” laws, also in reliance
upon an exemption from the requirement that a permit for issuance of securities
be procured.


In connection with the purchase of the above-listed Shares, the undersigned
Grantee represents and warrants to, and agrees with, A-Mark as follows:


(1)    Pre-existing Relationship or Experience. Because Grantee has a
preexisting personal or business relationship with A-Mark and/or one or more of
its officers or controlling persons, and/or by reason of Grantee’s business or
financial experience (including, without limitation, experience in making
investments similar to his investment in A-Mark), it is capable of evaluating
the risks and merits of an investment in A-Mark and of protecting its own
interests in connection with this investment, and it has been afforded ample
opportunity to ask any questions of A-Mark, and has been satisfied with the
responses to any such questions.


(2)    High Risk Investment. Grantee understands that there is a very high
degree of risk in this investment. An investment in A-Mark should not be made by
any purchaser who cannot afford the loss of his entire investment. Only if
Grantee is an investor who can tolerate such risk should Grantee purchase the
Shares.


(3)    No Advertising. Grantee has not seen, received, been presented with, or
been solicited by any leaflet, public promotional meeting, article or any other
form of advertising or general solicitation with respect to the sale of the
Shares.


(4)    Information Reviewed. Prior to the date on which Grantee invested in
A-Mark, Grantee received and reviewed all information Grantee considered
necessary or appropriate for deciding whether to exercise the Option and
purchase the Shares. Prior to making his investment in A-Mark, Grantee had an
opportunity to ask questions and receive answers from A-Mark regarding the terms
and conditions of purchase of the Shares and the business, financial affairs,


21



--------------------------------------------------------------------------------




and other aspects of A-Mark. Prior to the date on which Grantee exercised the
Option and invested in A-Mark, Grantee had the opportunity to obtain all
information (to the extent A-Mark possessed such information) which it deemed
necessary to evaluate Grantee’s investment and to verify the accuracy of
information otherwise provided to it.


(5)    Investment Intent. Grantee is acquiring the Shares for investment
purposes for Grantee’s own account and not with a view to or for sale in
connection with any distribution of all or any part of the Shares. No other
Person will have any direct or indirect beneficial interest in or right to the
Shares.


(6)    Restricted Securities. Grantee acknowledges and understands that the
Shares constitute “restricted securities” under the Securities Act and have not
been registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Grantee’s investment intent as expressed herein. In this connection,
Grantee understands that, in the view of the Securities and Exchange Commission,
the statutory basis for such exemption may be unavailable if Grantee’s
representation was predicated solely upon a present intention to hold these
Shares for the minimum capital gains period specified under tax statutes, for a
deferred sale, for or until an increase or decrease in the market price of the
Shares, or for a period of one (1) year or any other fixed period in the future.
Grantee further understands that the Shares must be held indefinitely unless the
offer and sale of the Shares are subsequently registered under the Securities
Act or an exemption from such registration is available. Grantee is familiar
with the provisions of Rule 144 promulgated under the Securities Act which, in
substance, provides only limited means for the resale of “restricted securities”
acquired, directly or indirectly from the issuer thereof, in a non-public
offering, subject to the satisfaction of certain conditions. If A-Mark remains
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, the Shares may be resold, subject to the satisfaction of
the applicable conditions specified by Rule 144, including (1) the availability
of certain current public information about A-Mark, (2) the resale to occur more
than a specified period after the purchase and full payment (within the meaning
of Rule 144) for the Shares, (3) the amount of Shares being sold during any
three-month period not exceeding specified limitations, (4) the resale being
made in an unsolicited “broker’s transaction”, transactions directly with a
“market maker” or “riskless principal transactions” (as those terms are defined
under the Securities Exchange Act of 1934) and (5) the timely filing of a
Form 144, if applicable.




22



--------------------------------------------------------------------------------






Grantee further understands that, in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption shall be
required (subject to very limited exceptions for private resales); and that,
notwithstanding the fact that Rules 144 are not exclusive, the Staff of the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rules 144 shall have a substantial
burden of proof in establishing that an exemption from registration is available
for such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk. Grantee understands
that no assurances can be given that any such other registration exemption shall
be available in such event.


Grantee

    _________________________


Date____________________________




23



--------------------------------------------------------------------------------







Exhibit C


RELEASE




We advise you to consult an attorney before you sign this Release. You have
until the date that is seven (7) days after the Release is signed and returned
to A-Mark Precious Metals, Inc. to change your mind and revoke your Release.
Your Release shall not become effective or enforceable until after that date.


In consideration for the benefits provided under your Employment Agreement with
A-Mark Precious Metals, Inc. executed ________, 2016 (the “Employment
Agreement”), and more specifically enumerated in Attachment 1 hereto, by your
signature below, you, for yourself and on behalf of your heirs, executors,
agents, representatives, successors and assigns, hereby release and forever
discharge the Company, its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies (collectively, the
“Company”) and the Company's past, present and future agents, directors,
officers, employees, representatives, successors and assigns (hereinafter “those
associated with the Company”) with respect to any and all claims, demands,
actions and liabilities, whether in law or equity, which you may have against
the Company or those associated with the Company of whatever kind, including but
not limited to those arising out of your employment with the Company or the
termination of that employment. You agree that this release covers, but is not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the
Employee Retirement Income Security Act of 1974,29 U.S.C. § 1001 et seq., the
California Fair Employment and Housing Act, California Government Code Section
12940 et seq., and any other local, state or federal law, regulation or order
dealing with discrimination in employment on the basis of sex, race, color,
national origin, veteran status, marital status, religion, disability, handicap,
or age. You also agree that this release includes claims based on wrongful
termination of employment, breach of contract (express or implied), tort, or
claims otherwise related to your employment or termination of employment with
the Company and any claim for attorneys' fees, expenses or costs of litigation.


This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with· the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.


Anything in this Release to the contrary notwithstanding, this Release does not
include a release of (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification or insurance under any agreement, law, Company organizational
document or policy or otherwise; (iii) any rights you may have to equity
compensation or other compensation or benefits under the Company's equity,
compensation or benefit plans; or (iv) your right to enforce this Release.




24



--------------------------------------------------------------------------------




By signing this Release, you further agree as follows:


You have read this Release carefully and fully understand its terms;


You have had at least twenty-one (21) days to consider the terms of the Release;


You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;


You have been advised to seek legal counsel and have had an opportunity to do
so;


You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and


Your agreement to the terms set forth above is voluntary.




Name: ____________________________________


      
Signature: ______________________________________         Date: ____________






Received by: ____________________________________        Date: ____________






Attachment: Attachment 1- Schedule of Termination Payments and Benefits






25

